Citation Nr: 1208393	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to specially adapted housing or special home adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from June 1950 to August 1952.  He is the recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that, in his January 2008 substantive appeal, the appellant requested a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  In April 2009, he was informed that his requested Board hearing was scheduled for May 2009; however, he failed to report for such hearing.  Since that time, the appellant has not requested a new hearing nor has he provided argument as to why he was unable for the hearing.  Therefore, the Board considers the appellant's request for a hearing before the Board withdrawn.  38 C.F.R. § 20.704(d), (e) (2011).  

Following a review of the appellant's claim, the Board, in December 2009, concluded that the claim should be remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, so that additional medical information could be obtained and included in the claims folder for review.  The claim has since been returned to the Board for review.  

In the appellant's representative's October 2009 Written Brief Presentation, he argues that the appellant is entitled to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  This issue is referred to the RO for appropriate action.  Additionally, contained in the claims folder, on a letter to the appellant dated March 2, 2011, VA personnel wrote a note suggesting that the appellant might be eligible to receive benefits for type II diabetes mellitus.  This issue has not been adjudicated and as such, it is not before the Board at this time.  However, the issue is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is once again REMANDED to AMC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Board remanded this claim in December 2009 for the purpose of obtaining additional medical records.  The Board also sought to have the appellant medical examined in order to determine whether he was in need of specially adapted housing or a special home adaptation grant.  Such an examination was scheduled for April 27, 2010, but he did not show for said exam.  The Board also notes that the AMC sought to have the appellant examined at his home.  A letter informing him of this possibility was sent in March 2011.  The appellant has indicated that he was not informed of the examination in April 2010 and that if another examination was scheduled, he would be willing to appear at the local VA Medical Center (VAMC) for the performance of the examination.  A reading of the appellant's statements concerning the examination along with the notes in the record about scheduling an examination for the appellant, either at the VAMC or at his residence, suggests that that there has been some confusion as to if, when, and where an examination would be performed.  

If the veteran fails without adequate reason to respond to an order to report for a VA medical examination within one year from the date of request, the claim for such benefits will be considered abandoned.  38 C.F.R. § 3.158 (2011).  Furthermore, 38 C.F.R. § 3.655 (2011) provides that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etcetera.  38 C.F.R. § 3.655(a) (2011).  In this instance, the appellant technically did fail to report.  However, after he failed to report for the examination in April 2010, the correspondence of record suggests that another examination would be set-up and that the appellant would be informed of that new examination.  Because there is aura of confusion contained in the claims folder and since the appellant has stated that he would be willing to attend an examination, and since the information obtained through such an examination would greatly benefit the adjudication of this claim, it is the decision of the Board that the claim should be returned to the RO/AMC for the purpose of attempting, once again, to arrange for a medical examination of the appellant.  

To add to the above, the Board would note that the lack of a recent medical examination of the appellant's service-connected disabilities in order to make a determination as to whether the appellant should be awarded a specially adapted housing or special home adaptation grant severely hampers the Board's ability to make a decision on the merits of the appellant's claim.  It is the opinion of the Board that thorough and contemporaneous medical examination which takes into account the records of prior medical treatment should be accomplished so that the evaluation will be a fully informed one in regards to the appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, based upon the evidentiary record, or the lack thereof, in the instant case, as discussed above, it is the Board's opinion that such an examination should be afforded the appellant before the Board's decision on the merits of his claim is issued.  See also 38 C.F.R. § 4.2 (2011). 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2010, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

2.  Only after the appellant's recent medical records have been obtained and included in the claims folder, the RO/AMC should afford the appellant a VA medical examination at his home via a contract physician.  Any special arrangements appropriate for such an examination should be made.  The claims folder should be made available to the physician by the RO/AMC and reviewed by the examiner prior to the examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted.  The examiner should express an opinion as to whether the appellant's service-connected disabilities, listed previously, result in:  (a) loss or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (b) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (c) loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (d) loss, or loss of use, of one lower extremity together with the loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes at the normal mode of locomotion although occasional locomotion by other methods may be possible.  All findings should be reported in detail.  The rationale for any opinion expressed should be stated. 

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the requisite report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate with the VA with respect to this examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

